Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In response to an Office action mailed on 05/09/2022 ("05-09-22 OA"), the Applicant substantively amended claims 1, 14 and 18-20 and the title on 08/08/2022. Claims 1-20 are pending.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Since the purpose of the examiner’s amendment is to correct a typographical error of a missing spacing in "dielectriclayer," no authorization from the Applicant is required. 

Title has been amended.
METHOD FOR MANUFACTURING STRUCTURAL COLOR FILTER BY ELECTRODEPOSITION OF [[METAL/DIELECTRICLAYER/METAL]] METAL/DIELECTRIC LAYER/METAL


Response to Arguments
Applicant’s amended title and typographical correction via examiner's amendment above have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 05-09-22 OA.
Applicant’s amendments to claims 14, 18 and 19 have overcome the objections to claims 14, 18 and 19 set forth starting on page 2 under line item number 2 of the 05-09-22 OA.
Applicant’s amendments to the independent claims 1 and 20 have overcome the prior-art rejections based on Han NPL set forth starting on page 3 under line item numbers 3 and 4 of the 05-09-22 OA.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, wherein the first electrolyte has a pH of less than or equal to 3.
Claims 2-18 are allowed, because they depend from the allowed independent
claim 1.


Independent claim 19 is allowed for the same reason set forth starting on page 13 under line item number 5 of the 05-09-22 OA.

Independent claim 20 is allowed, because the prior art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 20, wherein the depositing the first dielectric material layer and the depositing of the first metal layer are performed in a three-electrode cell.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/
Primary Examiner, Art Unit 2895
13 August 2022